

Ramco-Gershenson Properties Trust
2014 Executive Incentive Plan




For 2014, the CEO and CFO positions will participate in a formal short-term
incentive program, based on operating funds from operations (FFO) per share,
subject to a maximum ratio of Debt to EBITDA. The CEO will have a target
short-term incentive opportunity equal to 100% of base salary while the CFO will
have a target opportunity equal to 60% of base salary.


Specific metrics and requirements are as follows:


Funds From Operations Per Share:


Threshold payout (50% of target incentive), target payout (100% of target
incentive) and maximum payout (200% of target incentive) shall occur at
achievement of operating FFO per share for 2014 (adjusted for any equity issued
during the year) equal to or greater than targets established by the
Compensation Committee of the Trust (the “Compensation Committee”).


Maximum Debt to EBITDA:


Payment of any amounts under the short-term incentive program is subject to
achievement of a ratio of Debt to EBITDA at December 31, 2014 equal to or less
than the maximum ratio established by the Compensation Committee.




Administration Guidelines
•
This Plan shall be administered by the Trust’s Compensation Committee, which
shall be authorized to interpret this Plan, to make, amend and rescind rules and
regulations relating to this Plan, to make awards under this Plan, and to make
all other determinations under this Plan necessary or advisable for its
administration. The Compensation Committee may at its discretion reduce the
payments that would otherwise be made under this Plan.

•
The performance targets shall be established by the Compensation Committee based
on the Trust’s approved 2014 budget. Under the Compensation Committee’s Charter,
it has the discretion to exclude from the calculation of annual incentive goals,
any non-recurring special charges and amounts. Such special charges could
generally include items such as significant litigation and settlement costs;
restructuring charges; changes in accounting policies; acquisition and
divestiture impacts; and material unbudgeted expenses incurred by or at the
direction of the Board. To that end, the Committee may consider any strategic
decision or change in the budget made throughout the course of 2014 that can
have a material impact on operating FFO per share, either positive or negative,
that was not accounted for in the budget setting process at the beginning of the
year. In particular, the maximum ratio of Debt to EBITDA shall be subject to
adjustment by the Compensation Committee in the event of material, unbudgeted
capital expenditures (such as acquisitions or development projects) that are
approved by the Board of Trustees during 2014.


1

--------------------------------------------------------------------------------



•
All determinations, interpretations and constructions made by the Compensation
Committee shall be final and conclusive.

•
Rights under this Plan may not be transferred, assigned or pledged.

•
Nothing in this Plan confers on any participant any right to continued
employment and this Plan does not interfere with the Trust’s right to terminate
an employee’s employment.

•
A participant must be a full-time employee in good standing at the date of
payment of the award in or around February 2015 in order to receive any payment
under the Plan. No payment will be made to any person who leaves the full-time
employ of the Trust before such date.



Adopted: February 24, 2014




14257351.2

2